UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-31395
                           Summary Calendar


                        VINCENT MARK CASTILLO,

                                                     Plaintiff-Appellant,

                                versus

        FELICIANA FORENSIC FACILITY; DEPARTMENT HEALTH AND
      HOSPITALS; EAST LOUISIANA STATE HOSPITAL; MARK ANDERS;
           CLARENCE JOHNSON; RONALD JOHNSON; TRAVIS ASH;
   ROBERT PALMER; RONNIE WINTERS; UNKNOWN BELL; WILLIAM PERRY;
      ANH T. NGUYEN; PAUL NGUYEN; A. DINK; DOROTHY FONTENOT;
     DEBRA ROGERS; JOHN DOE; ANNIBUL DUFFIELD; RAYMOND SHORT;
                     JACKSON POLICE DEPARTMENT,

                                                 Defendants-Appellees.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                          (00-CV-455-D)

                          December 31, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Vincent   Mark   Castillo's   June   2000   §    1983   civil   rights

complaint was dismissed by the district court in August 2001 for

failure to prosecute.    In November 2001, after the time for filing

a notice of appeal expired, Castillo filed a motion to appeal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
which, given the benefit of liberal construction, was a motion to

re-open the time for appeal pursuant to FED. R. APP. P. 4(a)(6).

The district court denied that motion;    Castillo appeals pro se.

     A district court’s refusal to re-open the time to appeal is

reviewed for abuse of discretion.   See In re Jones, 970 F.2d 36, 39

(5th Cir. 1992). The record does not support Castillo’s contention

he submitted in writing each of his eight address changes to the

district court.

                                                         AFFIRMED




                                2